s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION

s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

United States of America,                                :     Case No. 3:18-CR-00168-2

                   Plaintiff,                            :     HON. JEFFREY J. HELMICK

vs.                                                      :     MOTION FOR EXTENSION OF
                                                               TIME TO SUBMIT OBJECTIONS TO
Barbara Wilson, et al.,                                  :     PRESENTENCE INVESTIGATION
                                                               REPORT
                   Defendants.                           :

s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

            Defendant Barbara Wilson respectfully moves the Court for a 30-day extension of time

within which to submit her Objections to her Presentence Investigation Report (Doc. No. 57).

            Ms. Wilson’s Objections to the first disclosure of her PSR are currently due July 8, 2019.

Although Ms. Wilson is on pretrial release, she currently lives in Houston, Texas, which has made

collaboration with counsel difficult. Further, with the intervening July 4 holiday and the press of

other business, counsel and client require further time to confer.

            Ms. Wilson does not currently have a sentencing hearing on the books. It is anticipated she

will be sentenced some time after the trial of her co-defendants, which is currently scheduled for

August 13, 2019. The requested extension thus will not prejudice either the parties or the Court, nor

will it impact any other Court deadline, including the presentence-report-related deadlines imposed

by FED. R. CRIM. P. 32 or 18 U.S.C. § 3552. Accordingly, Ms. Wilson respectfully requests a 30-day

extension of time within which to submit her Objections to her Presentence Investigation Report.

4896893.1
                                                             Respectfully submitted,

                                                             EASTMAN & SMITH LTD.
Motion Granted.
                                                             /s/ Adam S. Nightingale
So Ordered.
                                                             Adam S. Nightingale (0079095)
                                                             One SeaGate, 24th Floor
s/ Jeffrey J. Helmick
                                                             P.O. Box 10032
United States District Judge
                                                             Toledo, Ohio 43699-0032
                                                             Telephone: (419) 241-6000
                                                             Fax:        (419) 247-1777
                                                             E-Mail:     asnightingale@eastmansmith.com

                                                             Attorney for Defendant Barbara Wilson


                                            PROOF OF SERVICE

            This is to certify that a copy of the foregoing has been filed electronically this 3rd day of July

2019. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing

system, and the parties may access this filing through the Court’s system.


                                                             /s/ Adam S. Nightingale
                                                             Attorney for Defendant Barbara Wilson




                                                        2
4896893.1
